227 Md. 172 (1961)
175 A.2d 579
RAKES ET AL.
v.
STATE
[No. 88, September Term, 1961.]
Court of Appeals of Maryland.
Decided December 7, 1961.
Submitted on the brief to BRUNE, C.J. and HENDERSON, PRESCOTT, HORNEY and MARBURY, JJ.
*173 Submitted by Harry J. Goodrick for appellants.
Submitted by Thomas B. Finan, Attorney General, Thomas W. Jamison, III, Assistant Attorney General, and J. Albert Roney, Jr., State's Attorney for Cecil County, for appellee.
PER CURIAM:
The two defendants, brothers, Larry K. Rakes and Lester R. Rakes, were charged with assault upon Trooper Fields of the Maryland State Police. They were tried in the Circuit Court for Cecil County before Judges Rollins and Rasin, sitting without a jury, were found guilty and were each sentenced to five years' imprisonment. They appeal.
The appellants' only contention is that the evidence was insufficient to warrant their convictions. The victim of the assault was an off-duty State trooper who went to investigate an apparent robbery of a food store opposite his home at 1:30 o'clock one morning. He was severely beaten and seriously injured by two or more of a group of five young men of which the appellants were members. He testified, among other things, that he knew both of these defendants, that he was badly injured in the affray, that although he was not certain who had delivered some of the blows and kicks which he received, each of the appellants had struck him. The appellants denied it, but their testimony and that of two of their companions (the third was not present at the trial, having apparently escaped) was, to say the best of it, very vague.
The trial judges found that the State had met the burden of proving its case against the defendants beyond a reasonable doubt. The credibility of the witnesses was for the trial court and the positive testimony of one eye-witness, the victim, if believed (as it evidently was), was ample to sustain the convictions. Booth v. State, 225 Md. 71, 169 A.2d 388; Booker v. State, 225 Md. 183, 170 A.2d 203.
Judgments affirmed.